Citation Nr: 0028350	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  97-32 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for hair loss.

3.  Entitlement to service connection for a gunshot wound to 
the head.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977, with an additional unspecified prior 6 months 
of service in the Alabama Army National Guard, as well as 
subsequent service in the Alabama Army National Guard from 
June 1981 to September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which determined that new and 
material evidence had not been submitted sufficient to reopen 
the veteran's claim for service connection for hypertension, 
and denied her claims for service connection for hair loss 
and a gunshot wound to the head.  The veteran filed a timely 
appeal to these adverse determinations.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  In a rating decision dated in August 1979, the RO 
originally denied the veteran's claim for service connection 
for hypertension; the veteran was notified of this denial in 
September 1979, but did not file a timely appeal.

3.  In a rating decision dated in August 1987, the RO again 
denied the veteran's claim for service connection for 
hypertension, determining that new and material evidence to 
reopen the claim had not been submitted; the veteran was 
notified of this denial in October 1987, but did not file a 
timely appeal.

4.  The evidence received since the RO's August 1987 denial, 
while relevant, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

5.  The veteran has not presented competent medical evidence 
that her current hair loss is related to a disease or injury 
incurred in service.

6.  The veteran has not submitted competent medical evidence 
that she currently suffers from any residuals of a gunshot 
wound to the head.


CONCLUSIONS OF LAW

1.  The August 1987 RO rating decision which determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for hypertension 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 U.S.C.A. 
§§ 3.104(a), 20.302, 20.1103 (1999).

2.  The evidence received since the August 1987 RO rating 
decision is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. § 3.156(a) (1999).

3.  The veteran's claim for service connection for hair loss 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim for service connection for a gunshot 
wound to the head is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that a review of 
the claims file reveals that in addition to her 3 years of 
active duty service from October 1974 to October 1977, the 
veteran also had approximately 6 months of service in the 
Army National Guard of Alabama prior to this active duty 
service, and 15 years of service in the Army National Guard 
of Alabama after her active duty service.  However, there is 
no indication in the record as to the nature of this duty, 
i.e., whether it was active duty for training or inactive 
duty training.  This determination is often critical, since, 
when read in conjunction with 38 U.S.C.A. § 101(24), section 
1131 of title 38 permits service connection for persons on 
active duty for training who suffer either a disease or 
injury incurred or aggravated in the line of duty, while 
permitting service connection for persons on inactive duty 
training only for injuries (not diseases) incurred or 
aggravated in the line of duty.  Brooks v. Brown, 5 Vet. App. 
484, 485 (1993); 38 U.S.C.A §§ 101(24), 1131 (West 1991).  
However, in this case, the veteran has specifically contended 
that all 3 disabilities presently at issue either were 
incurred during her 3 years of active duty service or are 
directly related thereto.  Therefore, the Board finds that 
verification of the nature of the veteran's training during 
her years in the Alabama Army National Guard is not required 
in order to adjudicate her claims.

I.  New and material evidence claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  In addition, certain 
chronic diseases, including hypertension, may be presumed to 
have been incurred in service if they become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

In an August 1979 rating decision, the RO initially denied 
the veteran's claim for service connection for hypertension 
on the basis that the evidence failed to show that the 
veteran had been diagnosed with or treated for hypertension 
while in service, or within one year of discharge.  

Evidence considered in August 1979 included the veteran's 
service medical records, which were negative for any reported 
complaint or diagnosis of, or treatment for, hypertension.  
The veteran's October 1977 service separation examination 
report indicates that her blood pressure at that time was 
recorded at 118/78.

Also considered were VA outpatient treatment notes dated in 
July 1979.  These notes indicate that the veteran had been 
told by her employer's physician 2 days earlier that her 
blood pressure was elevated, and was seeking follow-up 
analysis.  Following an examination, which revealed a blood 
pressure reading of 140/100, the examiner diagnosed 
hypertension.

In a rating decision dated in August 1987, the RO denied the 
veteran's attempt to reopen her claim for service connection 
for hypertension.  The only newly-submitted evidence 
considered by the RO at that time was a separation 
examination dated in July 1985 from the Alabama Army National 
Guard.  Hypertension was not noted on this examination, and 
the veteran's blood pressure was recorded at 106/66.

The veteran was notified of the RO's determination and of her 
appellate rights by a letter dated in October 1987.  However, 
no appeal was filed within one year of notification of the 
August 1987 denial; therefore, the decision became final 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103 (1998).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court), has recently articulated a three-step 
process which must be followed in addressing attempts to 
reopen a previously denied claim.  First, the Board must 
determine whether the evidence added to the record is new and 
material.  According to the relevant VA regulation, "[n]ew 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).

Third, if the claimant has produced new and material 
evidence, and the claim is found to be well grounded, the 
Board must evaluate the merits of the claim in light of all 
the evidence, both new and old, after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999) (summarizing the 
criteria established by Elkins v. West, 12 Vet. App. 209 
(1999)).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final August 1987 
decision includes extensive VA and private discharge 
summaries, outpatient treatment notes, and examination 
reports.  Although it does not appear that the veteran was 
treated for complaints related to her hypertension, many of 
these records do indicate that the veteran carried a 
diagnosis of hypertension, which was controlled on 
prescription medication.  However, none of these examiners 
related the veteran's hypertension to her period of active 
duty service.  

Indeed, the only evidence which would tend to relate the 
veteran's current hypertension to her active duty service, or 
indicate that it was diagnosed within one year of discharge, 
is her own assertions, made in various correspondence sent to 
the VA and during the course of her April 1998 hearing before 
an RO hearing officer, to the effect that she was treated as 
soon as she was discharged from the military at the VA 
Medical Center in Montgomery, Alabama for dental work, at 
which time she was told she had hypertension.  However, the 
Board notes that the RO specifically requested copies of all 
medical records dated from October 1977 to January 1980 from 
the Montgomery VAMC, and the resulting outpatient treatment 
notes show no evidence of treatment for, or a diagnosis of, 
hypertension prior to July 1979.  As noted above, the first 
evidence that the veteran suffered from hypertension is found 
in the July 1979 VA treatment records, at which time she 
reported that she had been told just 2 days earlier that she 
suffered from hypertension, and indicated that she had 
"never had blood pressure checked in the past."  

The Board does not doubt the sincerity of the veteran's 
belief in this claimed causal connection between her 
hypertension and service.  However, as the veteran is not a 
medical expert, she is not qualified to express an opinion 
regarding any medical causation of her current hypertension.  
As it is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 
Vet. App. 134, 137 (1994), the veteran's lay opinions cannot 
be accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Furthermore, 
where, as here, resolution of the issue turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The Board therefore determines that while some of the 
evidence is new, in the sense that it was not previously of 
record at the time of the final August 1987 rating decision, 
it is not material.  Although the evidence is relevant to the 
issue of the presence of a current hypertension disorder, 
there is still no competent medical evidence linking her 
disorder, first diagnosed in July 1979, to service several 
years earlier. 

Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the claim for 
service connection for hypertension.  The Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to complete her application for a claim 
for service connection for hypertension.  See Graves v. 
Brown, 8 Vet. App. 522, 524-525 (1996) and Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  Essentially, to reopen 
her claim the veteran needs competent medical evidence, such 
as an opinion, preferably based on review of the medical 
evidence, that her current hypertension is related to a 
disease or injury incurred in service.

II.  Service connection claims

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999). 

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. 91 (1993).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of § 3.303(b) 
if the condition observed during service or any applicable 
presumption period still exists, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage, 10 
Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

A.  Hair loss

Evidence relevant to the veteran's claim for service 
connection for hair loss includes her service medical 
records, which are negative for any reported complaint or 
diagnosis of, or treatment for, hair loss.

At the time of the veteran's April 1998 hearing, she stated 
that she first began to notice hair loss while in service in 
Korea.  She stated that the fact that she could not bring her 
son with her to Korea caused her to worry and lose sleep, 
and, eventually, her hair started to fall out.  She stated 
that she never sought treatment for this problem, and, in 
fact, had hidden this problem from doctors by wearing a wig 
and denying any hair loss.  When asked whether she knew why 
she had hair loss, she responded that she "thought it was 
probably from my nerves, since my nerves are very bad," but 
conceded that no doctor had ever told her that.

Several VA treatment notes and discharge examinations 
indicate diagnoses of alopecia, although none of them note 
any findings or opinions regarding the cause of this problem.  
The only medical evidence directly related to this claim is 
the report of a VA skin examination dated in May 1997.  At 
the time of this examination, the veteran complained of hair 
loss over the entire top portion of her scalp.  She stated 
that this problem began in the 1980s and had progressively 
worsened.  Examination revealed a marked absence of hair over 
the parietal portion of the scalp, with thinning of the hair 
over the temporal and occipital portions of the scalp.  There 
was no rash or skin deformity present.  The examiner 
diagnosed alopecia.

In analyzing the veteran's claim, the Board initially notes 
that it is unclear whether the VA examiner, in diagnosing 
simply "alopecia," was relating this disorder to a 
hereditary condition, such as androgenic alopecia or female 
pattern alopecia, or to some other cause.  In this regard, 
the Board notes that to the extent that the veteran is 
attempting to establish service connection for androgenic 
alopecia/female pattern alopecia, the law concerning awards 
of service connection for congenital and developmental 
defects is dispositive in this case.  In this regard, 38 
C.F.R. § 3.303(c) (1999) provides that congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation governing the award of 
compensation benefits.  As such, regardless of the character 
or the quality of any evidence which the veteran could 
submit, a strictly congenital defect, such as androgenic 
alopecia or female pattern alopecia, cannot be recognized as 
a disability under the terms of the VA's Schedule for Rating 
Disabilities and must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

However, to the extent that the veteran's alopecia is not 
congenital in nature, there is no evidence - other than the 
veteran's own contentions - which relates this disorder to 
her active duty service.  Once again, the Board does not 
doubt the sincerity of the veteran's belief in this claimed 
causal connection, but as the veteran has not been shown to 
be a medical expert, she is not qualified to express an 
opinion regarding any medical causation of her hair loss.  
See Espiritu v. Derwinski, 2 Vet. App. at 494-5.  Thus, the 
Board finds that the veteran's contention that her current 
hair loss is related to stress experienced while in the 
military cannot be accepted as competent evidence.

B.  Gunshot wound to the head

Evidence related to the veteran's claim for service 
connection for a gunshot wound to the head includes her 
service medical records, which are negative for any reported 
complaint or diagnosis of, or treatment for, a gunshot wound.

At the time of the veteran's April 1998 hearing, she 
testified that she was staying at a hotel near Fort Ord in 
California in 1975 when her ex-boyfriend shot her in the head 
following an argument.  She stated that she went on leave and 
was treated at Maxwell Air Force Base following this 
incident, although she reportedly told the examiner that she 
had simply been hit in the head with a ball.  She stated that 
she had had x-rays and computed axial tomography (CT) scans 
done in 1994 or 1995 at Humana Hospital East Montgomery, 
which showed evidence that she had a bullet retained in her 
head.

In this regard, the Board observes that records from Humana 
Hospital East Montgomery do indicate that the veteran 
underwent a CT scan of the head in June 1989, several months 
after having experienced whiplash in a motor vehicle 
accident.  She did not mention any history of a gunshot wound 
to the head at the time of this treatment.  Results of this 
testing indicated a "slight suggestion" of an aneurysm in 
the region of the middle cerebral artery, and she was 
therefore admitted for close observation.  However, further 
testing all proved negative, and the treating physician did 
not think that the CT scan showed evidence of an aneurysm.  
The veteran was discharged with a recommendation that she 
pursue conservative treatment.

In May 1997, the veteran underwent a VA cranial nerves 
examination.  At that time, the veteran complained of 
recurrent headaches, and reported that she had been shot in 
the head by her ex-husband in 1986 (the Board notes that she 
later wrote to VA indicating that the incident occurred in 
1976, not 1986, thus raising the possibility of a 
transcription error).  Following a physical examination, x-
ray examination, and electromyograph (emg)/nerve conduction 
studies, the examiner diagnosed arthritis of the cervical 
spine and mild cubital tunnel syndrome.  No diagnoses 
relating to the head were rendered.

The Board also notes that the veteran has been hospitalized 
on several occasions for psychiatric disorders, including 
possible thought disorders and paranoid thinking.  Examiners 
have also diagnosed somatic delusions, somatic complaints, 
and hysterical features, and the veteran has stated that her 
family members do not believe her account of having been 
shot.  While certainly not determinative, the Board finds 
this medical evidence to be relevant in determining the 
credibility of the veteran's reported account of having been 
shot in the head.

In any case, even if the Board were to concede that the 
alleged incident actually occurred, a review of all the 
medical evidence of record in this claim, including the 
veteran's service and post-service medical records, fails to 
indicate that the veteran has ever been diagnosed with any 
residuals of a gunshot wound to the head.  As a well-grounded 
claim requires medical evidence of a current disability, the 
veteran's claim for service connection for a gunshot wound to 
the head must be denied as not well grounded.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

C.  Conclusion

Therefore, given the lack of competent evidence that her 
claims are plausible, the Board determines that the veteran 
has not met her initial burden of submitting evidence 
sufficient to establish that her claims for service 
connection are well grounded, and both claims must be denied 
on that basis.  As the duty to assist is not triggered here 
by the submission of well-grounded claims, the Board finds 
that VA has no obligation to further develop the veteran's 
claims.  See Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 
140 (1994).

In reaching this determination, the Board recognizes that 
these issues are being disposed of in a manner that differs 
from that employed by the RO.  The RO denied the veteran's 
claims on the merits, while the Board has concluded that the 
claims are not well grounded.  The Board has therefore 
considered whether the veteran has been given adequate notice 
to respond, and if not, whether she has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Since the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded-claim analysis," the Board 
finds no prejudice to the veteran in this case.  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

In addition, in reaching these determinations the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground her claims for service 
connection for hair loss and a gunshot wound to the head.  On 
the contrary, the veteran has testified that she has not 
received any treatment for her claimed disorders, and, in 
fact, has hidden her problems from examiners. Accordingly, 
there is no further duty on the part of VA to inform the 
veteran of the evidence necessary to complete her application 
for these benefits.  38 U.S.C.A. § 5103 (West 1991); McKnight 
v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).
ORDER

New and material evidence having not been submitted, service 
connection for hypertension is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for hair loss is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for a gunshot wound to the head is denied.


		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals



 

